Handy, J.,
delivered the opinion of the court.
This action was brought by the defendant in error, to recover of the plaintiff in error the amount of a bank-note of the Bank of Hamburg, South Carolina, which the latter had passed to the former for value, and which was alleged to be counterfeit.
The only question presented in the case, is whether the testimony of one Andrew Brown, Jr., a witness introduced in behalf of the plaintiff below, was admissible. That witness, on being produced and sworn, was asked by the plaintiff to examine the bank-note in question, which was shown to him, and to state whether or not it was a counterfeit. On objection by the defendant, the witness was first interrogated as to his capacity, skill, and experience in detecting counterfeit bank-notes, and was asked to state whether or not he could detect counterfeit bank-notes; to which he replied, that he thought he could detect such as were counterfeit; that he had a good deal of experience in detecting counterfeit bank-notes, having been in mei-cantile business, having been frequently called on by the public having a knowledge of his experience, to determine the genuineness of such notes; and that he thought he was able to determine, by inspection, whether they were counterfeits or not; that he had studied and learned the system by which counterfeit bank-notes, it was believed, could be detected, and that he believed that the means used to determine the question, enabled him to determine with certainty in all cases .of gross counterfeits. And thereupon the court permitted the question to be put to him as first proposed; and he answered, that he had experience in detecting counterfeit bank-notes, and had seen many, but never one on the Bank of Hamburg before this; that' this was a gross counterfeit, of *469which fact he had no doubt. Upon being asked whether he knew the signatures of the president and cashier of the bank, he answered that he did not know either of them, and had never seen either of them. He further stated that one of the evidences relied on by him in judging of such notes, was that in genuine bills the lines or marks in the fine work were parallel with each other. To the admission of-this testimony, the defendant excepted.
The question arising upon this ruling of the court is, not whether a witness, who does not know the handwriting of a party from having seen him write, or from having had correspondence with him, but is acquainted with it from having been familiar with his signature, which was treated in the course of business as genuine, as having seen many bank-bills which passed as genuine, having the names of the president and cashier upon them, which thereby became well known to the witness, is competent to prove the handwriting of such party; but whether a witness who is skilled in the marks and characteristics of genuine bank-bills, from long experience and from having studied the modes by which counterfeit bank-bills can be detected, is competent by such knowledge and skill, to testify as to the genuineness of bank-bills which are shown to and examined by him. For this is the substance of the testimony admitted in this case.
It is a general rule, that in matters of science, trade, and art, persons of skill may give their opinions in evidence whenever the question is material to the issue. Medical men are allowed to state their opinions about a particular disease, or upon symptoms presented to them; shipbuilders about the seaworthiness of a ship; an artist in painting or music about matters belonging to their respective arts, upon the maxim cuilibit in sua arte 'perito credendum est. Broom’s Leg. Max. 721, 722; 1 Stark. Evid. 69 (7th Amer. from 3d Lond. edit.). Upon a question of the genuineness of hand-, writing, it is laid down that a witness, who from habit and practice has acquired experience and skill in judging of handwriting, is a competent witness to testify to his belief that a particular writing is in an imitative style and forged, although he is not acquainted with the handwriting of the person who is alleged to have written the paper. 2 Phill. Ev. 603 (Cowen and Hill’s notes), 4 Amer. edit.; and this has been sanctioned in many cases. Without giving *470our approbation to the rule, to the extent in which it is laid down, it is plain that such persons of skill and experience in judging of handwriting, are regarded as experts, and therefore competent to testify in such matters; and this has been held in many cases. Lyon v. Lyman, 4 Conn. 55 (N. S.); Hess v. The State, 5 Ohio, 7; State v. Tutt, 2 Bailey (S. C.), 44, 45; Norman v. Wells, 17 Wend. 161, et seq.; Moody v Rowell, 17 Pick. 490.
There appears to be much stronger reason, for receiving the opinions of persons who have studied and are skilled in the art of detecting counterfeit bank-bills ; involving, as it does, a knowledge of the marks and devices used in-etching and engraving such instruments, and the system upon which they are executed. We can well conceive that the rules observed by regular artisans in engraving such instruments, may be such as to enable one skilled in them to detect such as are counterfeits, with reasonable certainty; and, indeed, such skill appears to bear a strong analogy to that of the painter, and to be admissible upon the same reason. Besides this, a witness may be acquainted with the peculiarities of engraving and marks from the face of genuine bills of a particular bank, apart from the signatures of the officers, and-thereby be enabled the more certainly to apply his knowledge of the general rules of engraving genuine bills, and to form a correct opinion as to the genuineness of a bill. These means of knowledge upon the subject appear to be amply sufficient to entitle a witness possessed of them, to testify upon the question ; and this has been held in several cases. Peterboro’ v. Jaffray, 6 New Hamp. Rep. 464; United States v. Holtsclaw, 2 Hayw. Rep. 379; Davis v. Mason, 4 Pick. 156; Moody v. Rowell, 17 Pick.
We therefore think that the testimony of the witness was competent.
Judgment affirmed.